Citation Nr: 1701458	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to October 30, 2015, and in excess of 40 percent thereafter for service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied an increased rating for left lower extremity radiculopathy.

In June 2014 the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development. As will be discussed below, the Board finds that there has been substantial compliance with the Remand directives, and the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998).

Moreover, the June 2014 Board Remand also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. However, in a subsequent rating decision in March 2016, the RO granted the issue of entitlement to a TDIU. The grant of a TDIU constitutes a full grant of the benefit sought on appeal, and therefore, the issue is no longer before the Board on appeal.

The RO in the March 2016 rating decision also granted an increase from a 10 percent disability rating of the Veteran's left lower extremity radiculopathy, to a 40 percent disability rating, effective October 30, 2015. However, because the grant of the 40 percent rating from October 30, 2015, does not constitute a full grant of the benefits sought, the issue of entitlement to an increased rating for service-connected left lower extremity radiculopathy remains on appeal. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. However, due to technical difficulties, the Veteran's testimony was inaudible and a transcript of the hearing could not be obtained. In light of the error, the Veteran was offered a new hearing in April 2014 correspondence and told to respond within 30 days if he desired another hearing. The Veteran did not respond within 30 days. Therefore, the Board finds the Veteran has waived a second haring and that the merits of the case may be adjudicated.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. For the period prior to October 30, 2015, the evidence shows that the Veteran's left lower extremity radiculopathy was manifested by continued pain, burning, numbness, and occasional giving way of the leg; symptoms consistent with moderately severe incomplete paralysis. Neither severe incomplete paralysis nor marked muscular atrophy has been shown.

2. For the period from October 30, 2015, forward, the evidence shows the Veteran's left lower extremity radiculopathy has been manifested by continued pain, burning, numbness, and occasional giving way of the leg; symptoms consistent with moderately severe incomplete paralysis. Neither severe incomplete paralysis nor marked muscular atrophy has been shown.


CONCLUSIONS OF LAW

1. For the period prior to October 30, 2015, the criteria for a rating of 40 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).  

2. For the period from October 30, 2015, forward, the criteria for a rating in excess of 40 percent, for the Veteran's service-connected radiculopathy of the left lower extremity have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the Veteran in August 2009, prior to the initial adjudication of the claim. The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter. 

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Therefore, there is no duty to provide additional notice in this case. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim. Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied. All available service treatment records and VA treatment records were obtained. The Veteran identified private treatment records in support of his claim and the Board finds that the RO made all reasonable efforts to obtain the private records identified. Social Security Administration (SSA) records are also of record. The Veteran also submitted private medical evidence in support of his claim. The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran underwent VA examinations in November 2009, November 2010, October 2015 to obtain medical evidence as to the nature and severity of the service-connected radiculopathy of the left lower extremity. The Board finds that the VA examinations are adequate for rating purposes. The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran. The VA examiners carefully examined the left lower extremity and performed a neurologic examination. The examination reports are accurate and fully descriptive and include an assessment as to whether the left lower extremity disability caused impairment in the Veteran's ordinary and occupational activity. The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Stegall Compliance

As noted in the Introduction, the Board previously remanded this matter in June 2014. 

The June 2014 Board Remand directed the RO to afford the Veteran an appropriate VA examination by a medical professional to determine the current nature and severity of his left lower extremity radiculopathy. Therefore, in accordance with the Remand directive, the Veteran was afforded a VA examination in October 2015. The examiner noted that he reviewed the Veteran's claims file, performed all necessary studies and testing, obtained a detailed clinical history from the Veteran, and produced a detailed report.

Last, the RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in March 2016.

Thus, the Board finds that its Remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under the DC 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that a higher rating is warranted for the service-connected radiculopathy of the left lower extremity associated with lower back strain (lumbosacral disc disease). The RO assigned a 10 percent for the period prior to October 30, 2015, and 40 percent from October 30, 2015, thereafter, under Diagnostic Code 8520. 

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the evidence demonstrates that the symptoms and impairment resulting from the service-connected radiculopathy of the left lower extremity more nearly approximates a 40 percent rating. The weight of the evidence shows that for the entire period on appeal the service-connected radiculopathy of the left lower extremity is productive of moderately severe incomplete paralysis with moderately severe symptoms and impairment. 

VA treatment records dated May 2009 find mild degenerative disc changes at the L4-L5 and L5-S1 levels without significant central canal stenosis or neural foraminal narrowing. VA treatment records also note chronic lower back pain with left lower extremity radiculopathy, with evidence of central disc herniation and mass effect at L4-5 region. In May 2009 and February 2009 the Veteran stated that his left lower leg radiculopathy was worsening with pain and burning and occasional giving way of the leg. A June 2009 VA treatment record also notes complaints of numbness of his left leg.

In an August 2009 Statement in Support of Claim, the Veteran stated that his condition has worsened and that he is in a lot of pain. He explained that he got shots in his back and since then he has been unable to work more than once a week. His said that his left leg goes dead a lot and that at times he cannot feel his leg. He stated, "[i]t has gotten so bad that I have fallen down and not able to get up. I have had to get my brother and wife to help me move around and even take me to the restroom."

An August 2009 statement by S. L. N, a friend of the Veteran's, states that he has known the Veteran for at least 2 years and notices that the Veteran is having a lot of trouble walking and that he sometimes seems to drag his left leg. S. L. N. noted that he can see that the Veteran is in a lot of pain. 

An August 2009 statement by J. M. A, the Veteran's sibling, states that ever since the Veteran received injections in his back, he has not been the same. Before he could go up and down stairs and was able to work. However, now, "there are times he cannot even walk. He will just freeze up."

Additionally, an August 2009 statement by C. O., a friend of the Veteran, states that she has known the Veteran for a little over four years and that his condition has worsened. She said that now she sees him and he cannot move and is in a lot of pain. 

The Veteran was provided a VA examination in November 2009. The VA examination report notes that the Veteran received injections of steroids for pain management in his lumbar spine and that he experienced numbness of the whole left side. His doctor told him it should go away in about 3 days, but it did not. Now he has loss of movement and numbness. The Veteran reports that "when he uses his arms and legs at work his lower back begins to hurt and makes his left side tired and cannot use the left arm as well as before, and that the pain and numbness to the left leg and foot makes it so he cannot continue to work and has to go home."

The examination report includes a physical examination, which indicates that a filament test was conducted and the Veteran got 50% correct, a vibration test was conducted and the Veteran got 50% correct and got 100% of positional identification noted, but when doing sharp dull he only got 40% correct. The examiner was not sure if the Veteran could feel in his bilateral lower extremities and noted that he was not sure if this was an accurate examination. Sensory examinations were concluded to be normal. The examiner concluded that the Veteran's left lower extremity radiculopathy has significant effects on his usual occupation, with decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain. 

A September 2010 VA treatment record notes worsening of pain and numbness in the left leg. A July 2010 statement by the Veteran states that he is unable to work because his left side of his body hurts him. He said that it will take 3 to 4 days for his body to go back to normal after moving around.

The Veteran was afforded a VA examination in November 2010. The Veteran reported continued numbness and pain in his left lower extremity. Sensory examination of the left lower extremity was normal. There was no muscle atrophy, no abnormal gait, no imbalance or tremor, no evidence of fasciculation, and no joint affected by the nerve disorder.

An October 2011 VA examination addendum includes the results of an EMG/NCV which produced normal results. The results noted no electrophysiological evidence of polyneuropathy or motor neuron disease or radiculopathy.

VA treatment record dated October 2010 notes that the Veteran's leg pain and numbness has worsened. He reported that on a good day his left leg pain measures 2 out of 10, and on a worse day his left leg pain measures 10 out of 10. He states that he favors his left lower extremity and finds that he has episodes 2-3 times a month where his left leg feels numb and weak, with the numbness in his left leg being post/lateral from thigh to just below the knee. Although the Veteran was instructed to do exercises as treatment, the Veteran reported that he has problems doing the exercises with his left leg. The VA treatment record notes the following: 
"He amb into dept with guarded gait favoring left LE. He standing posture with right shoulder higher, back erect limited trunk ROM 50% with more pain on back ext than flex, more pain with left rotation and side bend tenderness to palp lower back paraspinals, bil UE ROM and strength within functional limits with right grip 95# left, right LE ROM within normal limits, left knee and ankle within normal limits noted boney build up to left tibial tuberosity without tenderness left limited hip flex hamstring tightness with back pain (sic)."

A May 2012 private treatment record notes that the Veteran complains of his left leg falling asleep, with numbness and tingling, but noted no leg weakness.

In an addendum VA opinion dated September 2014, the examiner notes that the Veteran underwent an EMG and NCS of his left lower extremity. The NCS results were determined to be normal; and the EMG results of the selected left lower extremity muscles were normal. "After insertion of the needle to the left tibialis muscle [the Veteran] asked that the procedure be stopped because of pain. He refused EMG studies of the para-spinal muscles." The examiner concluded that "this study did not support the diagnosis of radiculopathy."

The Veteran was afforded a VA examination in October 2015. The examiner reviewed the claims file and performed a physical examination of the Veteran. The examiner noted radiculopathy of the lower extremities, with intermittent but almost constant radiculopathy symptoms. The examiner stated that NCV/EMG provided no information of the Veteran's current condition. "Neurologist did say that pain can be chronic and functionally difficult from a remote injury such as with this Veteran." The Veteran reported difficulty with range of motion, increase need for pain medications, with no relief except with hydrocodone. However, the Veteran still notes breakthrough pain even with this treatment. The VA examination report indicates the following symptoms of the left lower extremity: mild constant pain, moderate intermittent pain, severe paresthesias and/ or dysesthesias, and moderate numbness. The Veteran's muscle strength measured normal, and the Veteran was not noted to have muscle atrophy. A sensory examination indicates decreased sensory of the lower leg/ ankle (L4/ L5/ S1) and decreased sensory of the foot/ toes (L5). No trophic changes were noted, but the Veteran was noted to have abnormal gait and use of a cane.

The November 2015 VA examination reports that there's moderately severe incomplete paralysis of the Veteran's left lower extremity's sciatic nerve. As for the external popliteal (common peroneal) nerve of the left lower extremity, the examiner noted moderate severity incomplete paralysis. As to the functional impact, the examiner reported "difficulty with coordination and balance, difficulty with sitting, standing, and walking for prolonged periods."

The Board finds that for the entire period on appeal, a rating of 40 percent, but no higher, is warranted. Diagnostic Code 8520 provides for a 40 percent rating where the evidence shows disability comparable to at least moderately severe incomplete paralysis of the sciatic nerve. The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left lower extremity, as doing so requires only personal knowledge. See Layno, 6 Vet. App. 465 at 469. The record contains multiple statements by the Veteran and by the Veteran's friends and family that note the Veteran's symptomatology and condition. Moreover, the Veteran's reports of his symptoms in the medical evidence are consistent throughout the rating period on appeal and describe his manifestations. Here, the evidence shows that, throughout the rating period, the Veteran's radiculopathy of the left lower extremity was manifested by occasional paralysis, numbness, pain, burning, trouble walking, impaired mobility, weakness or fatigue, abnormal gait, some sensory loss, constant pain measuring 10-10 on a bad day, and pain measuring 2-10 on a good day. Therefore, the Board finds that during the rating period on appeal the Veteran's radiculopathy of the left lower extremity manifested to a severity more closely approximating that contemplated by a moderately severe incomplete paralysis under DC 8520, warranting a 40 percent evaluation. A higher evaluation of 60 percent is not warranted because there is no evidence of atrophy (As specifically stated for example in the reports of the November 2010 and October 2015 examination.), as required for such a rating.  And for the sake of completeness, complete paralysis required for an 80 percent rating has never been indicated.  

The Veteran is also credible in his belief that he is entitled to higher ratings. 
However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the left lower extremity, to include whether he has incomplete or complete paralysis of the sciatic nerve warranting a rating in excess of 40 percent, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006). As discussed above, the VA examinations reveal that, throughout the rating period on appeal the Veteran's radiculopathy of the left lower extremity has resulted in symptoms of a moderately severe degree with no muscle atrophy. Such manifestations warrant a rating of 40 percent, but no higher, under the relevant rating criteria for the reasons stated above.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively. Although the Veteran has reported pain associated with the radiculopathy of the left lower extremity, he has not been diagnosed with neuritis or neuralgia. Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.

In addition, the Board acknowledges the Veteran's contention that he should be awarded higher initial ratings based on additional functional loss due to pain associated with the radiculopathy of the left lower extremity under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202. However, those provisions apply only to disabilities of the musculoskeletal system. As the Veteran's radiculopathy of the left lower extremity is a disability of the nervous system and not of the musculoskeletal system, those provisions are not for application in determining whether higher disability ratings are warranted for the disability.

Therefore, all potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Thus, the Board finds that a higher disability rating of 40 percent for the Veteran's left lower extremity radiculopathy is granted for the period prior to October 30, 2015, but a disability rating in excess of 40 percent for the Veteran's left lower extremity radiculopathy for the period on and after October 30, 2015, is denied.

IV. Extraschedular Considerations

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate. The Veteran has reported pain, numbness, burning, occasional paralysis, decreased mobility, and diminished sensation in his left lower extremity. Specifically, the Veteran has reported pain and diminished sensation associated with the disability, but has not been shown to have reduced muscle strength or complete or incomplete paralysis of a peripheral nerve. When comparing the Veteran's disability picture to the manifestations contemplated in the Schedule, the Board finds that the schedular ratings regarding the Veteran's service-connected radiculopathy are adequate. As noted above, terms such as "mild," "moderate," and "severe" are not defined in the Schedule. The Board finds that these terms, in conjunction with the other terminology used in the rating criteria under Diagnostic Code 8520 reasonably encompasses the Veteran's symptomatology, including the reported and observed pain, numbness, and diminished mobility. Furthermore, Diagnostic Code 8520 provides higher schedular ratings, but such higher ratings are for symptoms which are not present in this case. Therefore, the ratings awarded are adequate and no referral is required.

The Board acknowledges that the Veteran's disability has an impact on employment. The Veteran has indicated, and the competent medical opinion evidence of record confirms, that the Veteran's disability affect his ability to sit, stand, walk, and perform other work and work-like tasks, to include certain activities of daily living. The Veteran has been granted entitlement to a TDIU, as noted in the Introduction. In regards to extra-schedular considerations, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating. Therefore, referral for extra-schedular consideration is not warranted.

The Board further notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the disabilities for which service connection has been granted are lower back strain (lumbosacral disc disease), radiculopathy of the left lower extremity associated with the lower back strain (lumbosacral disc disease), radiculopathy of the right lower extremity associated with the lower back strain (lumbosacral disc disease), tinnitus, hearing loss of the right ear. There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

A 40 percent rating for the Veteran's left lower extremity radiculopathy prior to October 30, 2015, is granted subject to regulations governing the payment of monetary awards.

A disability rating in excess of 40 percent for the Veteran's left lower extremity radiculopathy for the period on and after October 30, 2015, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


